President.
The injunction prayed for in the bill, and granted in this case, is against further proceeding at law, on the judgments obtained by the defendant, in this court, at the last June term; and the question on this motion, is: has the plaintiff shewn himself entitled, in equity, to this injunction? There are but few cases in which the interposition of a court of chancery is necessary for justice *95between parties. I know that precedents exist, wbicb would countenance the extension of this jurisdiction to an almost complete concurrence with the courts of law; but, however grasping, loose and general, may have been the claims to jurisdiction, of some chancellors, this court is disposed to confine that branch of its jurisdiction within legitimate bounds, by refusing its aid, when the law gives relief. This is the safer course for the community, because the trial at law, on the viva voce testimony of witnesses, affords an infinitely better chance of eliciting the truth, than the examination of depositions; and the rules and maxims of the written law, are surer guides than the ever-varying consciences of chancellors.
Hot only should chancery refuse its interposition, where there is remedy at law, but also “ where a defendant in an action at law, has a full and complete defence in his power, and neglects to avail himself of it, he. shall not go into a court of equity for relief.” 1st Hen. & Mun. 601.
The plaintiff alledges that he commenced and prosecuted two suits at law against the defendant, in this court, to recover rent of him; that, at the last June term, both suits were referred, by mutual consent, and by rule of court, to three men, chosen by the parties, whose award was to be made at that term, and was to be final between them: that the arbifa ators met and heard both parties: that they made up their award, and returned it to court: and that judgments were entered on the award, "without argument or objection.” This award is now attempted to be impeached, for favor, partiality, errors and mistakes, in the arbitrators.
Without giving any opinion, whether the matters alledged against this award, are sufficient to warrant a court in setting it aside, or not, it may be observed, that whatever is charged in this bill might have been urged against receiving the award, when it was returned into court. If it had then been shewn to the court that the arbitrators misbehaved (to use the phraseology of the statute) or that the award was obtained by fraud, corruption, or other undue means, we may presume that judgment would not have been rendered on it against this plaintiff. He had then a complete and adequate remedy at law, and he assigns no reason whatever why he did not avail himself of it. This case seems to me to be very similar to the case of Taney vs. Fenwick, 4th Hen. & Mun. 423, in which the chancellor says: “This is a plain case — the plain tiff might have defended himself at law; but, without assigning a reason why he did not, he comes into this court as if it *96were a matter of right. But in that he is mistaken; for this court can only give relief, where the law affords none ; unless the party asking for it, could not avail himself at an(j y^n tlie circumstances must always be stated in .the bill, that the court may judge of them” — with which I fully coincide. Per. Cur. Let the injunction be dissolved.